Citation Nr: 0916802	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-23 705	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability prior to August 28, 2008.

2.  Entitlement to a rating higher than 40 percent for the 
low back disability since August 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1987 to February 1995 and has subsequently been a member of 
the U.S. Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which increased the rating for the Veteran's 
low back disability to 20 percent effective retroactively to 
May 19, 2004.  (Although he did not file his claim for an 
increased rating until June 22, 2004, since his entitlement 
to this higher rating was established within the one year 
immediately preceding his claim, the RO granted the increase 
retroactively effective to the date of a VA treatment report 
one month before the filing of his claim showing he met the 
requirements for this higher rating.  See Harper v. Brown, 
10 Vet App 125, 126 (1997) and 38 C.F.R. § 3.400(o)(2) 
indicating in this circumstance to assign as the effective 
date when it was "factually ascertainable" that an increase 
in disability had occurred.)  He appealed for an even higher 
rating.

As support for his claim, the Veteran testified at a video-
conference hearing in August 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In March 2007 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

In another decision issued on remand, in January 2009, the 
AMC again increased the rating for the low back disability - 
this time to 40 percent effective the date of a VA 
examination, August 28, 2008.  The Veteran has continued to 
appeal, requesting a still higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

So the issues now on appeal are whether the Veteran was 
entitled to a rating higher than 20 percent for his low back 
disability prior to August 28, 2008, and whether he has been 
entitled to a rating higher than 40 percent since.  


FINDINGS OF FACT

1.  The medical and other probative evidence of record 
indicates that prior to August 28, 2008, the Veteran's low 
back disability was manifested by abnormal curvature of the 
spine, painful motion, forward flexion limited to 40 degrees, 
extension to 30 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally, 
for a combined range of motion of 170 degrees.

2.  The medical and other probative evidence of record 
indicates that since August 28, 2008, the Veteran's low back 
disability has been manifested by flexion to 10 degrees and 
extension to 10 degrees and bilateral flexion and rotation to 
15 degrees, for a combined range of motion of 80 degrees.  He 
does not, however, have unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria were not met for a rating higher than 20 
percent for the Veteran's low back disability before August 
28, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

2.  The criteria have not been met for a rating higher than 
40 percent for the Veteran's low back disability since August 
28, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 5243 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in July 2004, prior to initially adjudicating his 
claim in September 2004.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent 
another letter in May 2006, which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of his claim.  

The Veteran has not received a VCAA notice specifically 
tailored to comply with Vazquez-Flores.  However, the Board 
finds that this notice error will not affect the essential 
fairness of the adjudication because the diagnostic criteria 
used to determine the relative severity of his low back 
disability were provided to him in a SSOC issued in February 
2009 (after having just recently increased the rating for his 
low back disability for the second time during the pendency 
of this appeal, on remand, in January 2009).  A reasonable 
person could be expected to read and understand these 
criteria, and to know that evidence showing his disability 
meets the requirements for a still higher rating is needed 
for another increase to be granted.  He also is represented 
in this appeal by an accredited Veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is aware of the requirements for obtaining an even 
higher rating for the low back disability at issue and the 
particular nuances involved in VA's adjudicatory process.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he and his 
representative identified.  

In addition, the Veteran was examined for VA compensation 
purposes in August 2004 and again in August 2008.  In the 
April 2009 Appellant's Post-Remand Brief, his representative 
expressed his belief that the August 2008 VA examination was 
inadequate.  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings in the examination report, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  Here, 
though, a review of the examination report discloses a 
detailed and thorough physical examination with findings and 
comments from the examiner regarding the Veteran's 
disability.  The examiner clearly followed VA protocol in 
determining the active and passive ranges of motion in the 
Veteran's low back - including, for example, the affect of 
pain on the ranges of motion.  Although it is not explicitly 
stated in the report that the examiner used a goniometer in 
making these determinations, the examiner specified the 
ranges of motion in degrees.  There is no evidence the 
examiner did not use a goniometer, and the mere fact that he 
cited the degree measurements tends to suggest he did, 
despite the contentions to the contrary.  The examiner also, 
as mentioned, considered functional loss - including as a 
result of the Veteran's pain and painful motion.  In short, 
this VA examination was fully adequate.  Neither the Veteran 
nor his representative has stated that any additional 
evidence remains outstanding.  Consequently, the Board is 
satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  Merits

The record indicates the Veteran injured his low back in a 
motor vehicle accident during service and was subsequently 
service connected for the consequent disability.  In the 
September 2004 decision partly at issue, the RO increased the 
rating for his low back disability to 20 percent effective 
May 19, 2004.  He appealed for a higher rating.  During the 
pendency of the appeal, in January 2009, the AMC again 
increased the rating - this time to 40 percent effective the 
date of a VA compensation examination, August 28, 2008.  
The Veteran continued to appeal, contending that his 
condition is even more severe.  The Board, however, finds 
that the 20 percent rating from May 19, 2004 to August 28, 
2008, and the 40 percent rating since August 28, 2008 are 
most appropriate for the level of severity and progression of 
his low back disability.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Ratings are based on either the General Rating Formula for 
Diseases and Injuries of the Spine or, for Intervertebral 
Disc Syndrome (IVDS), on the basis of incapacitating 
episodes, whichever method results in a higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating requires incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating requires incapacitating episodes of at least two weeks 
but less than four weeks; and a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  


According to a note in this code, an incapacitating episode 
is defined as a period of acute signs and symptoms due to 
IVDS requiring bedrest and treatment "prescribed by a 
physician."

DCs 5235-5242, the General Rating Formula for Diseases and 
Injuries of the Spine, provide a 10 percent rating where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is between 120 and 235 
degrees, or where muscle spasm or guarding does not result in 
an abnormal gait or abnormal spinal contour.   A 20 percent 
rating is assigned where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or where muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned if 
evidence shows forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating if the 
evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating if the evidence 
shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5242, Note 
(5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, Note (1).

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

A.  Rating Higher than 20 percent before August 28, 2008

For the initial time period at issue between May 19, 2004, 
and August 28, 2008, the Board finds no basis to assign a 
disability rating higher than 20 percent under the 
"incapacitating episodes" criteria of Diagnostic Code 5243.  
At his August 2004 VA examination, the Veteran mentioned that 
his symptoms have good days and bad days - so wax and wane.  
He did not, however, indicate that he required bedrest or had 
ever been prescribed bedrest.  Without doctor-prescribed 
bedrest, by definition, he has not experienced an 
incapacitating episode.  Thus, he is not entitled to a rating 
under DC 5243.  Therefore, the criteria concerning 
incapacitating episodes do not provide a basis for assigning 
a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence does not support a rating higher than 20 percent for 
the Veteran's orthopedic manifestations, nor is there a basis 
for assigning a separate rating for associated neurological 
manifestations.  

With respect to his orthopedic manifestations, the August 
2004 VA examination report shows some loss of motion of the 
thoracolumbar spine, with forward flexion to 40 degrees, 
extension to 30 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally, 
for a combined range of motion of 170 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.  The examiner noted some straightening of 
the lordotic curve but normal alignment and normal gait.  
The examiner did not observe any muscle spasms or tenderness.  
The Veteran could heel walk, toe walk and tandem walk without 
effort.  The examiner noted 1/15 forward flexion movements 
was limited by pain.  However, he noted no limitation due to 
fatigue, weakness or incoordination. 

Looking at the Veteran's degree of flexion and combined range 
of motion, he does not meet the minimum criteria for a rating 
higher 20 percent for his orthopedic manifestations.  His 
forward flexion was to 40 degrees and, therefore, exceeded 
the 30 degrees or less necessary for a higher 40 percent 
rating.  

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's complaints of low back pain.  
However, although the August 2004 VA examination report found 
pain on repetitive use, it occurred in only one instance out 
of fifteen total (so relatively rarely), and the examiner did 
not indicate this further limited the Veteran's range of 
motion to less than 30 degrees of flexion necessary for a 
disability rating higher than 20 percent.  The examiner also, 
as mentioned, noted no limitation due to fatigue, weakness or 
incoordination.  In light of these findings, there are simply 
no grounds to assign a disability rating higher than 20 
percent based on these factors.



With respect to neurological manifestations, the Board does 
not find that a separate rating is warranted.  During the 
August 2004 VA examination, the Veteran complained of pain in 
his low back radiating into his right lower extremity, and 
the VA examiner found a positive straight leg raise at 60 
degrees and an absent patellar reflex in the right lower 
extremity.  But the examiner found normal muscle strength, 
ankle reflex and sensation in the right lower extremity and 
did not diagnose radiculopathy or sciatic neuropathy 
associated with the low back disability.  Therefore, there is 
insufficient medical evidence to conclude the Veteran has 
neurological symptoms attributable to his low back disability 
to grant a separate rating for those manifestations.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the Veteran's low back disorder 
before August 28, 2008.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.

B.  Rating Higher than 40 percent since August 28, 2008

For this succeeding time period since the August 28, 2008 VA 
examination, the Board continues to see no basis for 
assigning a higher disability rating with respect to 
incapacitating episodes.  During the August 2008 VA 
examination the Veteran stated that he had to take time off 
from work due to flare-ups of his low back condition.  
However, he did not indicate that he had ever been prescribed 
bedrest, that is, by a doctor.  Without doctor-prescribed 
bedrest, he is not entitled to a higher rating under the 
criteria for incapacitating episodes because, by definition, 
he has not experienced any incapacitating episodes.  
Therefore, these criteria do not provide a rating higher than 
40 percent.  

As to separate ratings for the orthopedic and neurologic 
manifestations of the Veteran's low back disability since 
August 28, 2008, the Board finds that the evidence does not 
support a rating in excess of 40 percent for his orthopedic 
manifestations.  The August 2008 VA examination report shows 
range of motion, albeit limited, of the thoracolumbar spine 
with forward flexion and extension to 10 degrees and 
bilateral flexion and rotation of 15 degrees, for a combined 
range of motion of 80 degrees.  But as there is range of 
motion in all directions, albeit less than normal range of 
motion, there necessarily is not the unfavorable ankylosis 
required for the higher 50 percent rating under the General 
Rating Formula.

Moreover, where, as here, the Veteran is in receipt of the 
maximum evaluation due to limitation of motion, 38 C.F.R. §§ 
4.40 and 4.45, which deal with functional loss due to pain, 
weakness, fatigability, or incoordination, are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  As a 40 percent rating is the maximum schedular 
rating under the regulations for limitation of motion of the 
lumbar spine absent ankylosis, which as mentioned has not 
been demonstrated in this case, the Veteran is in receipt of 
the maximum evaluation due to limitation of motion and, 
therefore, there is no basis for a higher rating due to 
functional loss from pain, weakness, fatigability, or 
incoordination of his lumbar spine.

With respect to neurological manifestations, the Board finds 
that a separate rating is not warranted.  During the August 
2008 VA examination the Veteran again complained that the 
pain in his low back radiated into his right lower extremity, 
and the VA examiner found a positive straight leg raise at 10 
degrees and absent knee and ankle reflexes in this lower 
extremity.  But again, the examiner did not diagnose any 
radiculopathy or sciatic neuropathy.  Additionally, an 
October 2008 MRI did not indicate any nerve impingement.  
These findings are insufficient to show radiculopathy/sciatic 
neuropathy in the Veteran's lower extremities attributable to 
his low back disability.  Therefore a separate rating is not 
warranted on this ground.

For these reasons and bases, the Board finds that the 
evidence does not support a rating higher than 40 percent 
since August 28, 2008.  The mere fact that the AMC increased 
the rating for the Veteran's low back disability from 20 to 
40 percent effective as of this date is, itself, tantamount 
to staging his rating.  But since he has not met the 
requirements for a rating higher than 40 percent at any time 
since the effective date of his award, the Board finds no 
basis to further stage his rating.  See Hart, 21 Vet. App. at 
505.

And as the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

B.	Extra-schedular Consideration

The Board also finds that the schedular rating of 40 percent 
for the Veteran's low back disability is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation.  38 
C.F.R. § 3.321(b)(1).  In other words, there is no evidence 
the Veteran's low back disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Although the Veteran indicated that he had been required to 
take time off from work due to his back pain, he did not 
indicate that he was in danger of losing his job or, for 
example, that he had receive any unfavorable performance 
reviews, demotions, or things of that sort.  Instead, he 
indicated that he may be required to request reassignment to 
a more sedentary position.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 20 percent before August 
28, 2008 is denied.

The claim for a rating higher than 40 percent since August 
28, 2008 also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


